U'l-bb~)l\)

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FiLED

J,AN 1 [l 2019

   
 
 

'_a'E,. _.L>£.S~msmu~‘;lrcot;' _
€&§I§§§m§momx.=cme
EX€__ ,

UNITED STATES DISTRICT COURT
EAsTERN DISTRICT 0F CALIFORNIA

JOSE LEDESMA, Case No. 1113-cv-01227-AWI EPG (PC)

Plaintiff, NOTICE AND ORDER THAT PLAINTIFF,
/ JOSE LEDESMA, CDC #V-87318, IS NO
v. 1 LONGER NEEDED IN THESE
PROCEEDINGS AND THE WRIT OF
ADAME, ET. AL., HABEAS CORPUS AD TESTIFICANDUM
IS DISCHARGED
Defendant.

 

Settlement Conference in this matter_commenced on January 10, 2019. On that date, the
aarties reached a settlement

Accordingly, Jose Ledesma, CDV #V-87318, is no longer needed by the Court, and the Writ
bf habeas corpus ad testificandum as to this inmate is HEREBY ORDERED DISCHARGED.

Date:

 

United States Magistrate Judge

 

Sheila K. Oberto

 

 

 

 

